EXHIBIT 10.7

ICAGEN, INC.

Summary of 2011 Bonus Targets

Executive Officer 2011 Bonus Targets

 

Executive Officer

  Bonus Targets for 2011  

P. Kay Wagoner, Ph.D., Chief Executive Officer and President

    Up to 50% of base salary   

Richard D. Katz, M.D., Executive Vice President, Finance and Corporate
Development, Chief Financial Officer and Treasurer

    Up to 40% of base salary   

Cash bonuses for Dr. Wagoner and Dr. Katz for 2011 will be based on the
achievement of specified corporate performance objectives. The corporate
performance objectives for 2011 are progression of research and clinical
development programs; increasing shareholder confidence; improving financial
stability through corporate and business development strategies; and achieving
top ethical, financial, legal, reporting and compliance standards. The actual
amount of such cash bonuses, if any, will be determined in the discretion of the
Compensation Committee, subject to the maximum bonus targets shown above. The
Compensation Committee will evaluate the Company’s and each executive’s
performance against the objectives listed above from time to time during 2011,
and may, in its discretion, approve the payment of any bonuses in one or more
installments during 2011 or in early 2012.